MEMORANDUM **
Jonathan Enrique Martinez-Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance, without opinion, of an immigration judge’s order of removal. We have jurisdiction under 8 U.S.C. § 1252(a). We review de novo, Kankamalage v. INS, 335 F.3d 858, 861 (9th Cir.2003), and deny the petition for review.
Since Petitioner filed his briefs, this Court has considered and rejected the same contentions he raises in Martinez-Garcia v. Ashcroft, No. 02-71043, 366 F.3d 732 (9th Cir.2004) (holding that Congress did not create a “statutory gap” in the Illegal Immigration Reform and Immigrant Responsibility Act by failing to define when an alien was “in deportation proceedings”). Because Petitioner’s con*464tentions are identical to those raised by his sister Ileana Martinez-Garcia in the aforementioned case, his petition is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.